Third District Court of Appeal
                               State of Florida

                            Opinion filed July 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-615
                         Lower Tribunal No. 16-19504
                             ________________


                             Claudia V. Merino,
                                    Appellant,

                                        vs.

                              PennyMac Corp.,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Peter R. Lopez, Judge.

     Claudia V. Merino, in proper person.

      McCalla Raymer Leibert Pierce, LLC, and Raymond Hora (Orlando), for
appellee.


Before SUAREZ, LAGOA and LOGUE, JJ.

     LOGUE, J.
      Appellee, PennyMac Corp., filed the underlying foreclosure action against

appellant, Claudia V. Merino. Following the denial of her motion to quash service

of process, Ms. Merino appealed. After the briefing was completed, PennyMac

filed a notice in this Court indicating that it voluntarily dismissed the underlying

action without prejudice and filed a release of lis pendens in the trial court. Ms.

Merino has filed no response to this notice. In light of the fact that the underlying

action has been voluntarily dismissed, we dismiss this appeal as moot.

      Dismissed.




                                         2